Citation Nr: 0731908	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1. Entitlement to service connection for a left knee 
disability. 

2. Entitlement to an initial rating higher than 10 percent 
for the chondromalacia of the right knee. 

3. Entitlement to service connection for residuals of a 
fractured left ankle to include secondary service connection.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1965 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in August 2005 and 
January 2007, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, PA.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In a statement in July 2007, the veteran's representative 
referred to other claims on appeal, but the Board finds no 
adjudication by the RO of any other claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Although the service medical records refer to an accidental 
stab wound of the right knee, the veteran testified that the 
service medical records incorrectly identified the right 
knee, and it was the left knee that was injured.  

On VA examination in June 2005, the examiner did not describe 
a scar in either knee. 

In the rating decision of August 2005, the RO granted service 
connection for the right knee as shown in the service medical 
records and denied service connection for the left knee.  



In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following actions:

1. Schedule the veteran for a VA 
examination to clarify which knee should 
be service connected and the current 
level of impairment of the service-
connected knee.  The veteran's file must 
be made available to the examiner for 
review.  The examiner is asked to: 

a). Describe any residual scarring 
from a stab wound on the medial 
aspect of either knee, and on the 
basis of the findings the examiner 
is asked to express an opinion as to 
what knee has residuals of a stab 
wound.    

b). Express an opinion on whether it 
is at least as likely as not that 
the service-connected knee 
aggravated the nonservice-connected 
knee or left ankle disability, that 
is, the service-connected knee 
disability caused the 
nonservice-connected knee or left 
ankle disability or the 
service-connected knee disability 
permanently made worse the 
nonservice-connected knee or ankle 
disability as contrasted to a 
worsening of symptoms.

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state

c. Describe range of motion in 
degrees to include flexion and 
extension of both knees and any 
additional limitation of flexion or 
extension due to functional loss due 
to pain on movement. 

2. After the above development is 
completed, adjudicate the claims to 
include whether the left knee should be 
service connected on a direct basis and 
the right knee on a secondary basis.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



